DETAILED ACTION
Status of Claims
The action is in reply to the Request for Continued Examination of Application 16/810,145 filed on 06/23/2022.
Claims 1-20 were pending and were rejected in the previous final rejection on 01/07/2022. Examiner issued an Advisory Action on 06/20/2022.
Claims 1, 5-6, 8, 11, 15-16, and 18 have been amended and are hereby entered.
Claims 1-20 are currently pending and have been examined.
The action is made NON-FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Page 10, filed 06/03/2022, with respect to the drawing objection have been fully considered and are persuasive. The objection of drawing (Fig. 3) has been withdrawn. 
Applicant’s arguments, see Page 10, filed 06/03/2022, with respect to Claim 11 objection have been fully considered and are persuasive. The objection of Claim 11 has been withdrawn. Examiner noted that Claim 16 still needs to remove “the” prior to “[[off]]” to overcome the claim objection.
Applicant’s arguments, see Pages 10-11, filed 06/03/2022, with respect to the 35 U.S.C. 112(a) rejection of Claims 1-20 have been fully considered and are persuasive. The 35 U.S.C. 112(a) rejection of Claims 1-20 has been withdrawn. 
Applicant’s arguments, see Pages 10-11, filed 06/03/2022, with respect to the 35 U.S.C. 112(a) rejection of Claims 1-20 have been fully considered and are persuasive. The 35 U.S.C. 112(a) rejection of Claims 1-20 has been withdrawn. 
Applicant's arguments, see Page 11, filed 06/03/2022, with respect to the 35 U.S.C. 101 rejection of Claims 1-20 have been fully considered but they are not persuasive. 
Examiner respectfully disagrees Applicant’s arguments on Page 11: “The Applicant's Representative noted that the invention should be interpretated to include eligible subject matter. That is, the present invention is directed to a method and system that improves the technology needed to plan and re-route deliveries. A delivery system receives a request to add an item to a delivery route. The delivery system filters all available delivery vehicles including those vehicles associated directly with the delivery system and third party vehicles. The delivery system then selects an appropriate delivery vehicle, plans a new route for that vehicle, and then transmits that route to the delivery vehicle. By performing all the necessary filtering at the delivery system and then transmitting the new route to the delivery vehicle, efficiencies are created. That is, the route planning resources at the delivery vehicle are minimal. The delivery vehicle itself cannot determine whether it is a candidate to take the new delivery. Further, planning the new route at the delivery system reduces the processing requirements at the delivery vehicle. As such, the delivery driver may more fully focus on driving.” Examiner respectfully disagrees because the claims provide an improvement of the delivery process, and it is not improvement to computers or technology. See MPEP 2106.05(a)II, “However, it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int'l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.”
Examiner respectfully disagrees Applicant’s arguments on Page 11: “Claims 1 and 11 were further amended to describe that the item itself was delivered to the delivery location. The physical delivery of the item provides additional support the drives claims 1 and 11 from being an abstract idea as proposed by the Examiner. Given the efficiencies created by reducing the processing burden on the delivery vehicles, and the added limitation describing the physical delivery of the item, the Applicant respectfully submits that claims 1-20 are directed to a judicial exception and therefore patent eligible.” Examiner respectfully disagrees because “deliver the item to the delivery location” step is considered to be an additional element that amounts to no more than a recitation of the words “apply it”. See MPEP 2106.05(f)(2) – “Other examples where the courts have found the additional elements to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process include: ... (vi) A method of assigning hair designs to balance head shape with a final step of using a tool (scissors) to cut the hair, In re Brown, 645 Fed. App'x 1014, 1017 (Fed. Cir. 2016) (non-precedential).”
Applicant’s arguments, see Page 11, filed 06/03/2022, with respect to the 35 U.S.C. 103 rejection of Claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claims 1, 11, and 16 are objected to because of the following informalities: 
Claim 1: it appears to have a typo – “deliver the item” which should recite as “delivering the item”.
Claims 1 and 11: there is a typo – “vehicle route control system” in passing the routing step which should recite as “vehicle route control component”.
Claim 16: the amended Claim 16 missed to delete "the" prior to "[[off]]".  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims are ineligible for patent protection if they are drawn to a subject matter which is not within one of the four statutory categories, or if the subject matter claimed does fall into one of the four statutory categories, the claims are ineligible if they recite a judicial exception, are directed to that judicial exception, and do not recite additional elements which amount to significantly more than the judicial exception itself.
Claims are first analyzed to determine whether they fall into one of the four statutory categories of patent eligible subject matter. Then, if the claims fall within one of the four statutory categories, it must be determined whether the claims are directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea).
In determining whether a claim is directed to a judicial exception, the claim is first analyzed to determine whether the claim recites a judicial exception. If the claim does not recite one of these exceptions, the claim is directed to patent eligible subject matter under 35 U.S.C. 101.
Claims include limitations, which recite elements, can be properly characterized under at least one of the following groupings of subject matter recognized as abstract ideas by Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
If the claim recites one of these exceptions, the claim is then analyzed to determine whether the claim recites additional elements that integrate the exception into a practical application of that exception. If the recited exception is integrated into a practical application, then the claim is directed to patent eligible subject matter under 35 U.S.C. 101. If the recited exception is not integrated into a practical application, then the claim is further analyzed to determine whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited exception itself. If the claim as a whole does not amount to significantly more (there is no inventive concept in the claim) than the recited exception itself, the claim is not directed towards eligible subject matter under 35 U.S.C. 101.
Claims 1-20 are directed to one of the four statutory categories (process, machine, article of manufacture, or composition of matter) since the claimed invention falls into “a process” (method for coordinating local deliveries) and “a machine” (system for coordinating local deliveries) categories.
Regarding Claims 1-20, the claim invention is directed to a judicial exception to patentability, an abstract idea.
Claim 1 recites the following limitations:
A method of coordinating item delivery, comprising: 
receiving, …, a request to transport an item, the request including at least one of a pickup location and a delivery location; 
identifying a delivery vehicle of a plurality of delivery vehicles based on a proximity of the delivery vehicle to the pickup location; 
determining, …, whether the identified delivery vehicle is associated with the delivery system or is associated with a third party network; 
when the identified delivery vehicle is part of the delivery system: 
generating a notification to the identified delivery vehicle that the pickup location has been added to an itinerary of the identified delivery vehicle, and 
updating a routing of the identified vehicle based on the pickup location and the delivery location in ...; 
passing the routing updated by ... from the delivery system to the identified delivery vehicle; and 
...; 
when the identified delivery vehicle is a third party vehicle of the third party network: 
generating, …, a first inquiry to … requesting confirmation that the identified vehicle will transport the item; 
passing the routing updated by ... from the delivery system to the third party vehicle;
receiving a response to the first generated inquiry; and 
generating a confirmation including an identifier of the identified delivery vehicle.; and 
....
	Step 2A, Prong 1: The limitations for Claim 1 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions. The limitations of receiving, identifying, determining, generating, updating a routing of the identified vehicle, and passing the routing are processes that, under their broadest reasonable interpretation, cover concepts that involve a commercial interaction. Therefore, other than reciting a generic computerized system, a generic database, and generic user devices, nothing in the claim elements preclude anything outside the grouping of “Certain Methods of Organizing Human Activity”. Accordingly, this claim recites an abstract idea.
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Claim 1 recites additional elements – “in a server of a delivery system”, “a vehicle route control component of the delivery system”, “deliver the item to the delivery location”, and “a server of the third party network”. The claim as a whole merely describes how to generally “apply” the concept of receiving, identifying, determining, generating, updating a routing of the identified vehicle, and passing the routing by using generic computer components. The claimed computer components are recited at high level of generality and merely invoked as a tool to perform a delivery process. (See MPEP 2106.05(f)). Simply implementing the abstract idea on a generic computer component is not a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Step 2B: Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a delivery process amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claims 2-7 are directed to substantially the same abstract idea as Claim 1 and are rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. These dependent claims further narrow the abstract idea of Claim 1 by defining “wherein the request further indicates one or more of: an urgency or priority of the item; a requested delivery time for the item; transportation constraints for the item; and a value of the item” in Claim 2, by defining “wherein the transportation constraints for the item include: a size of the item; a weight of the item; environmental constraints of the item; and privacy constraints of the item” in Claim 3, by defining “wherein identifying the delivery vehicle is further based on filtering the plurality of delivery vehicles according to at least one of the urgency or priority of the item, the requested delivery time for the item, the transportation constraints for the item, and the value of the item” in Claim 4, by defining “wherein the request further includes a selection of the delivery system or the third party network and wherein identifying the delivery vehicle is further based on the selection of the delivery system or the third party network” in Claim 5, by defining “wherein when the selection identifies the delivery system, the identified delivery vehicle is identified from a first subset of the plurality of delivery vehicles, the first subset including only vehicles associated with the delivery system, and when the selection identifies the third party network, the identified delivery vehicle is identified from a second subset of the plurality of delivery vehicles, the second subset including only third party vehicles associated with the third party network” in Claim 6, and by defining “wherein identifying the delivery vehicle further comprises identifying one or both of the pickup location and the delivery location along a route of the identified delivery vehicle” in Claim 7. 
Step 2A, Prong 2: These dependent claims do not integrate the abstract idea into practical application because they do not recite additional elements.
Step 2B: These dependent claims do not amount to significantly more than the abstract idea because they do not recite additional elements. Therefore, these claims are not patent eligible.
Claim 8 recites the following limitations:
The method of claim 1, wherein the response includes a rejection indicating that the identified delivery vehicle rejects the inquiry and, further comprising, in response to the received rejection: 
identifying a second delivery vehicle of the plurality of delivery vehicles based on a proximity of the second delivery vehicle to the pickup location; 
determining whether the second identified delivery vehicle is part of the delivery system or the third party network; 
when the second identified delivery vehicle is part of the delivery system: 
generating, …, a notification to the second identified delivery vehicle that the pickup location has been added to an itinerary of the second identified delivery vehicle, and 
updating a routing of the second identified vehicle based on the pickup location and the delivery location; -3-Application No.: 16/810145 Filing Date:March 5, 2020 
when the second identified delivery vehicle is associated with the third party network: 
generating, …, a second inquiry to …, requesting confirmation that the second identified vehicle will transport the item, and 
receiving a second response to the second generated inquiry.
Claim 8 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the claims further narrow the abstract idea. 
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Claim 8 recites additional elements – “in the server of the delivery system” and “the server of the third party network”. These additional elements amount to no more than mere instructions to apply the exception using generic computer components. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, these additional elements do not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)). 
Step 2B: Claim 8 does not amount to significantly more than the abstract idea because it does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a delivery process amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this dependent claim is not patent eligible.
Claim 9 recites the following limitations:
The method of claim 1, further comprising generating location updates for the identified delivery vehicle before and after pickup of the item.
Claim 9 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: This dependent claim does not integrate the abstract idea into practical application because it does not recite additional elements.
Step 2B: This dependent claim does not amount to significantly more than the abstract idea because it does not recite additional elements. Therefore, this claim is not patent eligible.
Claim 10 recites the following limitations:
The method of claim 1, further comprising determining a minimum deviation route of the identified delivery vehicle based on an original route of the identified delivery vehicle and updating the original route to include the minimum deviation route.
Claim 10 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: This dependent claim does not integrate the abstract idea into practical application because it does not recite additional elements.
Step 2B: This dependent claim does not amount to significantly more than the abstract idea because it does not recite additional elements. Therefore, this claim is not patent eligible.
Claim 11 recites the following limitations:
A system for coordinating item delivery, the system comprising: 
… configured to receive a request to transport an item, the request including at least one of a pickup location and a delivery location; and
… configured to: 
identify a delivery vehicle of a plurality of delivery vehicles based on a proximity of the delivery vehicle to the pickup location; 
determine whether the identified delivery vehicle is part of the delivery system or is associated with a third party network; and
..., wherein 
when the identified delivery vehicle is part of the delivery system: 
generate a notification to the identified delivery vehicle that the pickup location has been added to an itinerary of the identified delivery vehicle, and 
update a routing of the identified vehicle based on the pickup location and the delivery location in ...; and
pass the routing updated by ... from the delivery system to the identified delivery vehicle;
when the identified delivery vehicle is associated with third party network: -4-Application No.: 16/810145 Filing Date:March 5, 2020 
generate a first inquiry to … requesting confirmation that the identified vehicle will transport the item, 
 pass the routing updated by ... from the delivery system to the third party vehicle;
receive a response from … to the first generated inquiry; and
generate a confirmation including an identifier of the identified delivery vehicle.
Step 2A, Prong 1: The limitations for Claim 11 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions. The limitations of receiving, identifying, determining, generating, updating a routing of the identified vehicle, and passing the routing are processes that, under their broadest reasonable interpretation, cover concepts that involve a commercial interaction. Therefore, other than reciting a generic computerized system, a generic database, and generic user devices, nothing in the claim elements preclude anything outside the grouping of “Certain Methods of Organizing Human Activity”. Accordingly, this claim recites an abstract idea.
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Claim 11 recites additional elements – “a user interface of a distribution network”, “a processor circuit of the delivery system”, “transport the item to the delivery location in the identified vehicle”, “a vehicle route control component of the delivery system”, and “a server of the third party network”. The claim as a whole merely describes how to generally “apply” the concept of receiving, identifying, determining, generating, updating a routing of the identified vehicle, and passing the routing by using generic computer components. The claimed computer components are recited at high level of generality and merely invoked as a tool to perform a delivery process. (See MPEP 2106.05(f)). Simply implementing the abstract idea on a generic computer component is not a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Step 2B: Claim 11 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a delivery process amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claims 12-17 are directed to substantially the same abstract idea as Claim 11 and are rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. These dependent claims further narrow the abstract idea of Claim 11 by defining “wherein the request further indicates one or more of: an urgency or priority of the item; a requested delivery time for the item; transportation constraints for the item; and a value of the item” in Claim 12, by defining “wherein the transportation constraints for the item include: a size of the item; a weight of the item; environmental constraints of the item; and privacy constraints of the item” in Claim 13, by defining “the processor circuit configured to identify the delivery vehicle comprises … configured to filter the plurality of delivery vehicles according to at least one of the urgency or priority of the item, the requested delivery time for the item, the transportation constraints for the item, and the value of the item” in Claim 14, by defining “wherein the request further includes a selection of the delivery system or the third party network and wherein identifying the delivery vehicle is further based on the selection of the delivery system or the third party network” in Claim 15, by defining “wherein when the selection identifies the delivery vehicle is associated with the delivery system, the identified delivery vehicle is identified from a first subset of the plurality of delivery vehicles, the first subset of the plurality of delivery vehicles including only vehicles associated with the delivery system, and when the selection identifies the second delivery service, the identified delivery vehicle is identified from a second subset of the plurality of delivery vehicles, the second subset including only vehicles associated with the third party network” in Claim 16, and by defining “wherein the processor circuit configured to identify the delivery vehicle comprises … configured to identify one or both of the pickup location and the delivery location along a route of the identified delivery vehicle” in Claim 17. 
Step 2A, Prong 2: These dependent claims do not integrate the abstract idea into practical application. Claims 12-13 and 15-16 do not recite additional elements. Claims 14 and 17 recite one additional element – “the processor circuit”. This additional element amounts to no more than mere instructions to apply the exception using generic computer components. The limitations of these dependent claims do not integrate an abstract idea into a practical application because individually or in combination, this additional element does not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: These dependent claims do not amount to significantly more than the abstract idea because it does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a delivery process amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, these dependent claims are not patent eligible.
Claim 18 recites the following limitations:
The system of claim 11, wherein the response includes a rejection indicating that the identified delivery vehicle rejects the inquiry and wherein the processor circuit is further configured to, in response to the received rejection: 
identify a second delivery vehicle of the plurality of delivery vehicles based on a proximity of the second delivery vehicle to the pickup location; 
determine whether the second identified delivery vehicle is associated with the first delivery service or the second delivery service; 
when the second identified delivery vehicle is part of the delivery system: 
generate a notification to the second identified delivery vehicle that the pickup location has been added to an itinerary of the second identified delivery vehicle, and 
update a routing of the second identified vehicle based on the pickup location and the delivery location; 
when the second identified delivery vehicle is associated with the third party network: 
generate a second inquiry to … requesting confirmation that the second identified vehicle will transport the item, and receiving a second response to the second generated inquiry.
Claim 18 is directed to substantially the same abstract idea as Claim 11 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the claims further narrow the abstract idea. 
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Claim 18 recites one additional element – “the server of the third party network”. This additional element amounts to no more than mere instructions to apply the exception using generic computer components. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, this additional element does not impose any meaningful limits on a practicing the abstract idea and amounts to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: Claim 18 does not amount to significantly more than the abstract idea because it does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a delivery process amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this dependent claim is not patent eligible.
Claim 19 recites the following limitations:
The system of claim 11, wherein the processor circuit is further configured to generate location updates for the identified delivery vehicle before and after pickup of the item.
Claim 19 is directed to substantially the same abstract idea as Claim 11 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: This dependent claim does not integrate the abstract idea into practical application because it does not recite additional elements.
Step 2B: This dependent claim does not amount to significantly more than the abstract idea because it does not recite additional elements. Therefore, this claim is not patent eligible.
Claim 20 recites the following limitations:
The system of claim 11, wherein the processor circuit is further configured to determine a minimum deviation route of the identified delivery vehicle based on an original route of the identified delivery vehicle and updating the original route to include the minimum deviation route.
Claim 20 is directed to substantially the same abstract idea as Claim 11 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: This dependent claim does not integrate the abstract idea into practical application because it does not recite additional elements.
Step 2B: This dependent claim does not amount to significantly more than the abstract idea because it does not recite additional elements. Therefore, this claim is not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Berdinis et al. (US PG Pub. No. 2018/0211217 A1; hereinafter "Berdinis") in view of Luhman et al. (US PG Pub. No. 2018/0341919 A1; hereinafter "Luhman") and Verma et al. (US PG Pub. No. 2018/0260752 A1; hereinafter "Verma").
Regarding Claim 1, Berdinis teaches a method of coordinating item delivery, comprising: receiving, in a server of a delivery system, a request to transport an item, the request including at least one of a pickup location and a delivery location (See “The shipper devices 10 can be used by shippers to interact with the shipment system 1 and coordinate shipments for the shipper. As an example, a shipper device 10 can transmit, to the shipment system 1, data corresponding to a request for shipment (e.g., referred to herein as a shipment request), which can include information related to a shipment, such as a pickup location, a delivery location, and other characteristics or parameters, such as described with respect to FIG. 2. The shipment system 1 can receive the shipment request ...” in Paragraph [0027], “The shipment system 1 can be implemented on a set of computing systems, such as one or more servers…” in Paragraph [0025], and “As illustrated in FIG. 7, the shipment system 1 can receive, over one or more networks, a shipment request from a shipper device 701. The shipment request can include data about the shipment, including … location information for the shipment…” in Paragraph [0077]); identifying a delivery vehicle of a plurality of delivery vehicles based on a proximity of the delivery vehicle to the pickup location (See “The matching engine 130 can access the carrier database 120 to identify one or more carriers capable of executing the shipment request based on carrier information and data from the shipment request.” in Paragraph [0077] and “Data from the sensors 520 can be used by the matching engine 130 and/or the shipment selection and execution module 508 to determine the availability of a truck/driver to execute a shipment. For example, the sensors 520 can indicate if a location of the truck/driver is within range to arrive at the requested pickup location at the requested pickup time …” in Paragraph [0054]); when the identified delivery vehicle is a third party vehicle of the third party network: generating, in the server of the delivery system, a first inquiry to a server of the third party network requesting confirmation that the identified vehicle will transport the item; and receiving a response to the first generated inquiry; and generating a confirmation (See “As shown in FIGS. 1 and 2, the shipment system 1 can communicate with the carrier/dispatcher devices 20, 30 to facilitate the shipment of freight. As discussed with respect to FIG. 2, at an initial stage, the carrier/dispatcher devices 20, 30 can be used to agree or refuse to execute a shipment invitation. For example, in some embodiments, an application or other software installed on the carrier/dispatcher devices 20, 30 can receive a message (for example, through the communication devices 506) describing the shipment request and asking for an agreement to execute the request, and similarly to transmit a message back accepting or refusing the invitation.” in Paragraph [0049], “FIG. 5 depicts a block diagram of components of an example carrier device 30, in the context of a carrier device that is integral with the vehicle or in communication with vehicle components. As an alternative, the carrier device 30 can receive data from another device coupled to the vehicle, such as a computing system of the vehicle or an electronic logging device (ELD), for example.” in Paragraph [0047], and “The shipment system 1 can be implemented on a set of computing systems, such as one or more servers…” in Paragraph [0025]) including an identifier of the identified delivery vehicle (See “In some examples, the carrier/driver devices 20, 30 can interact with components on the truck (or other vehicles) or communicate with a computing system of the truck that interacts with the components. For example, the truck can generate and store data (for example, stored in the data processing module 502 or other memory resource), such as its make, model, and year, and other static data… and/or other characteristics of the vehicle.” in Paragraph [0052]. It can be seen that the carrier/driver devices 20, 30 is capable of generating a confirmation including an identifier of the identified delivery vehicle.)
Berdinis also teaches passing the routing updated by the vehicle route control system from the delivery system to the third party vehicle (See “In a further example, one or more recommended routes for executing the shipment request can be transmitted, for example from the shipment system to a carrier device.” in Paragraph [0117] wherein the “one or more recommended routes” is considered to be the “routing updated by the vehicle route control system” since the shipment system 1 can use data from the road information database 140 and the carrier’s preferences to adjust the routes presented to the carrier as described in Paragraph [0096]).
Berdinis does not explicitly teach; however, Luhman teaches determining, in the server of the delivery system, whether the identified delivery vehicle is associated with the delivery system or is associated with a third party network (See “The system can perform these operations using a processor which is receiving inputs. For example, the processor may receive a constant stream of inputs associated with jobs, associate schedules/preferences/locations, data associated with delivery of the package through a third party, etc., and execute an algorithm to determine which store associates should receive offers to deliver the package.” in Paragraph [0048], “...the backend 404 can generate a sort call (such as an acknowledge) initiating delivery of the package by either (1) delivery by an associate or (2) delivery by a third party delivery service.” in Paragraph [0058] wherein the “delivery by an associate” is considered to be the “identified delivery vehicle associated with the delivery system”, and “In the event that the offer to deliver the package is not accepted by any of the associates in the store, the backend 404 can automatically arrange to ship the package via a third party delivery service.” in Paragraph [0063]. It can be seen that the backend computer is capable of determining whether the identified delivery vehicle is associated with the delivery system or is associated with a third party network.); when the identified delivery vehicle is part of the delivery system: generating a notification to the identified delivery vehicle that the pickup location has been added to an itinerary of the identified delivery vehicle (See “The system may also push a notification to the associate that they have packages to be picked up for delivery. At a designated time, the associate retrieves the packages selected for delivery and checks them out.” in Paragraph [0042], “When the courier confirms that they will deliver a package 528, the support processes 510 can update the stored route home for the courier to include the drop-off location for the package,...” in Paragraph [0071], and “During the courier's shift at the store, the courier can receive a notification that the packages are ready for pickup 532. When the courier ends their shift at the store, they can proceed to the storage bin where the packages are stored prior to be given to couriers for delivery. The courier, using their mobile device, can scan the packages 534 to identify that they have located the correct package.” in Paragraph [0072]); passing the routing updated by the vehicle route control component from the delivery system to the identified delivery vehicle (See “When the courier confirms that they will deliver a package 528, the support processes 510 can update the stored route home for the courier to include the drop-off location for the package,...” in Paragraph [0071]); and deliver[ing] the item to the delivery location (See “Upon arriving, the associate delivers the package...” in Paragraph [0027] and “The courier grabs the correct package 568 and proceeds to the door of the customer's location.” in Paragraph [0074]).
Berdinis does not explicitly teach; however, Luhman teaches when the identified delivery vehicle is a third party vehicle of the third party network: delivering the item to the delivery location (See “Once the package has been delivered, by the third party delivery service or ..., the backend 404 can enter the information associated with the package into a returns subsystem 430, ...” in Paragraph [0065]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery coordination process of Berdinis to include determining whether the identified delivery vehicle is associated with the delivery system or is associated with a third party network, generating a notification to the identified delivery vehicle that the pickup location has been added to an itinerary of the identified delivery vehicle, passing the routing, and delivering the item to the delivery location, as taught by Luhman, in order to minimize delivery costs by selecting either an associate/employee or a third party delivery service to deliver the packages (See Paragraphs [0013], [0052], and [0082] of Luhman).
Although Luhman teaches updating routing of the identified vehicle based on the delivery location (See “If there are other packages for delivery, the system sends a message to the app updating the route for the next delivery.” in Paragraph [0045] and “When the courier confirms that they will deliver a package 528, the support processes 510 can update the stored route home for the courier to include the drop-off location for the package, ...” in Paragraph [0071]), Berdinis in view of Luhman does not explicitly teach “updating a routing of the identified vehicle based on the pickup location and the delivery location in a vehicle route control component of the delivery system”. However, Verma teaches updating a routing of the identified vehicle based on the pickup location and the delivery location in a vehicle route control component of the delivery system (See “Further, the resource management system 101 of the plurality of hubs 102 may identify a route for the container for the delivery of the new content based on current location of the container, characteristics of the route, ... In a non-limiting embodiment, the route characteristics may include details of the delivery location, ...” in Paragraph [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery coordination process of Berdinis in view of Luhman to include updating a routing of the identified vehicle based on the pickup location and the delivery location in a vehicle route control component of the delivery system, as taught by Verma, in order to provide an effective utilization of the available resources and timely deliveries of both existing and new assignments (See Paragraph [0022] of Verma).
Regarding Claim 2, Berdinis in view of Luhman and Verma teaches all the limitations of Claim 1 as described above. Berdinis also teaches wherein the request further indicates one or more of: an urgency or priority of the item; a requested delivery time for the item; transportation constraints for the item; and a value of the item (See “The shipment request can include information such as a date and a time (or window of time) and location to pickup and/or deliver the freight. Additionally, the shipment request can include more detailed information such as an identifier (ID) of the shipper or shipper device 10, the content of the freight, the weight and size of the freight, an estimated value of the freight, a required insurance for the freight, equipment required to guarantee the safety of the freight such as stabilizing straps, and other characteristics.” in Paragraph [0034]).
Regarding Claim 3, Berdinis in view of Luhman and Verma teaches all the limitations of Claims 1 and 2 as described above. Berdinis also teaches wherein the transportation constraints for the item include: a size of the item; a weight of the item; environmental constraints of the item; and privacy constraints of the item (See “Additionally, the shipment request can include more detailed information such as ..., the content of the freight, the weight and size of the freight, ..., equipment required to guarantee the safety of the freight such as stabilizing straps, and other characteristics. Further, the shipment request can include other requirements for the shipment such as the need for a refrigerated container, ..., livestock car, ... Further, the shipment request can indicate other unique characteristics of the shipment such as being an oversize load, the presence of hazardous materials, or special security concerns.” in Paragraph [0034]).
Regarding Claim 4, Berdinis in view of Luhman and Verma teaches all the limitations of Claims 1, 2, and 3 as described above. Berdinis also teaches wherein identifying the delivery vehicle is further based on filtering the plurality of delivery vehicles according to at least one of the urgency or -2-Application No.: 16/810145priority of the item, the requested delivery time for the item, the transportation constraints for the item, and the value of the item (See “An example method for assigning a shipment request using the matching engine 130 is depicted in FIG. 7. As illustrated in FIG. 7, the shipment system 1 can receive, over one or more networks, a shipment request from a shipper device 701. The shipment request can include data about the shipment, including an identifier of the shipper and/or shipper device 10, the freight or shipment information (e.g., type, size, weight, etc.), location information for the shipment, shipment pickup and/or destination date and/or time information, required equipment or truck size data, the entity or person to ship the shipment to, and/or other data. The matching engine 130 can access the carrier database 120 to identify one or more carriers capable of executing the shipment request based on carrier information and data from the shipment request. For example, the matching engine 130 can filter for carriers having suitable equipment to execute the shipment request 702. The matching engine 130 can also filter for carriers able to arrive at the pickup location for the shipment request at the shipment time 703 (based, for example, on the carrier's current position and shipments currently being executed).” in Paragraph [0077]).
Regarding Claim 5, Berdinis in view of Luhman and Verma teaches all the limitations of Claim 1 as described above. Berdinis also teaches wherein the request further includes a selection of the delivery system or the third party network (See “Further, the shipper devices 10 can indicate preferences for certain carriers (for example, carriers that are considered more reliable or familiar with a shipper's particular requirements).” in Paragraph [0032] wherein the “indication of preferences for certain carriers” is considered to be the “selection of the delivery system or the third party network”) and wherein identifying the delivery vehicle is further based on the selection of the delivery system or the third party network (See “Data received from the shipper devices 10, such as shipment requests, shipper preferences, ..., can be stored in a shipment database 110 ... A matching engine 130 can receive information from the shipment database 110 (and/or the shipper device 10) ... and identify one or more carriers that may be suitable for executing individual shipment requests.” in Paragraph [0031]. It can be seen that the matching engine is capable of identifying the delivery vehicle based on the selection of the delivery system or the third party network (e.g. shipper preferences or indication of preferences for certain carriers).)
Regarding Claim 6, Berdinis in view of Luhman and Verma teaches all the limitations of Claims 1 and 5 as described above. Berdinis also teaches wherein when the selection identifies the delivery system (See “Further, the shipper devices 10 can indicate preferences for certain carriers (for example, carriers that are considered more reliable or familiar with a shipper's particular requirements).” in Paragraph [0032] wherein the “indication of preferences for certain carriers” is considered to be the “selection of the delivery system”), the identified delivery vehicle is identified from a first subset of the plurality of delivery vehicles, the first subset including only vehicles associated with the delivery system (See “The matching engine 130 can access the carrier database 120 to identify one or more carriers capable of executing the shipment request based on carrier information and data from the shipment request. For example, the matching engine 130 can filter for carriers having suitable equipment to execute the shipment request 702. The matching engine 130 can also filter for carriers able to arrive at the pickup location for the shipment request at the shipment time 703 (based, for example, on the carrier's current position and shipments currently being executed) ... Still further, depending on implementation, the matching engine 130 can also filter for carriers based on other data, such as ... carrier-specific restrictions, etc.” in Paragraph [0077]), and when the selection identifies the third party network (See “Further, the shipper devices 10 can indicate preferences for certain carriers (for example, carriers that are considered more reliable or familiar with a shipper's particular requirements)." in Paragraph [0032] wherein the "indication of preferences for certain carriers" is considered to be the "selection of the third party network"), the identified delivery vehicle is identified from a second subset of the plurality of delivery vehicles, the second subset including only third party vehicles associated with the third party network (See “The matching engine 130 can access the carrier database 120 to identify one or more carriers capable of executing the shipment request based on carrier information and data from the shipment request. For example, the matching engine 130 can filter for carriers having suitable equipment to execute the shipment request 702. The matching engine 130 can also filter for carriers able to arrive at the pickup location for the shipment request at the shipment time 703 (based, for example, on the carrier's current position and shipments currently being executed) ... Still further, depending on implementation, the matching engine 130 can also filter for carriers based on other data, such as ... carrier-specific restrictions, etc.” in Paragraph [0077]).
Regarding Claim 7, Berdinis in view of Luhman and Verma teaches all the limitations of Claim 1 as described above. Berdinis also teaches wherein identifying the delivery vehicle further comprises identifying one or both of the pickup location and the delivery location along a route of the identified delivery vehicle (See “The road information database 140 can be used by the matching engine 130 to facilitate the determination of appropriate and preferred routes for delivering freight from a pickup location to a delivery location. For example, the shipment system 1 can identify a set of different routes between the pickup and delivery locations, …” in Paragraph [0096]. It can be seen that the shipment system is capable of identifying the pickup and delivery location along a route of the identified delivery vehicle.)
Regarding Claim 8, Berdinis in view of Luhman and Verma teaches all the limitations of Claim 1 as described above. Berdinis also teaches wherein the response includes a rejection indicating that the identified delivery vehicle rejects the inquiry (See “As discussed with respect to FIG. 2, at an initial stage, the carrier/dispatcher devices 20, 30 can be used to agree or refuse to execute a shipment invitation. For example, in some embodiments, an application or other software installed on the carrier/dispatcher devices 20, 30 can receive a message (for example, through the communication devices 506) describing the shipment request and asking for an agreement to execute the request, and similarly to transmit a message back ... refusing the invitation.” in Paragraph [0049]) and, further comprising, in response to the received rejection: identifying a second delivery vehicle of the plurality of delivery vehicles based on a proximity of the second delivery vehicle to the pickup location (See “The matching engine 130 can access the carrier database 120 to identify one or more carriers capable of executing the shipment request based on carrier information and data from the shipment request.” in Paragraph [0077] and “Data from the sensors 520 can be used by the matching engine 130 and/or the shipment selection and execution module 508 to determine the availability of a truck/driver to execute a shipment. For example, the sensors 520 can indicate if a location of the truck/driver is within range to arrive at the requested pickup location at the requested pickup time ...” in Paragraph [0054]); when the second identified delivery vehicle is associated with the third party network: generating, in the server of the delivery system, a second inquiry to the server of the third party network, requesting confirmation that the second identified vehicle will transport the item, and receiving a second response to the second generated inquiry (See “As shown in FIGS. 1 and 2, the shipment system 1 can communicate with the carrier/dispatcher devices 20, 30 to facilitate the shipment of freight. As discussed with respect to FIG. 2, at an initial stage, the carrier/dispatcher devices 20, 30 can be used to agree or refuse to execute a shipment invitation. For example, in some embodiments, an application or other software installed on the carrier/dispatcher devices 20, 30 can receive a message (for example, through the communication devices 506) describing the shipment request and asking for an agreement to execute the request, and similarly to transmit a message back accepting or refusing the invitation.” in Paragraph [0049], “FIG. 5 depicts a block diagram of components of an example carrier device 30, in the context of a carrier device that is integral with the vehicle or in communication with vehicle components. As an alternative, the carrier device 30 can receive data from another device coupled to the vehicle, such as a computing system of the vehicle or an electronic logging device (ELD), for example.” in Paragraph [0047], and “The shipment system 1 can be implemented on a set of computing systems, such as one or more servers…” in Paragraph [0025]).
Berdinis does not explicitly teach; however, Luhman teaches determining whether the second identified delivery vehicle is part of the delivery system or the third party network (See “The system can perform these operations using a processor which is receiving inputs. For example, the processor may receive a constant stream of inputs associated with jobs, associate schedules/preferences/locations, data associated with delivery of the package through a third party, etc., and execute an algorithm to determine which store associates should receive offers to deliver the package.” in Paragraph [0048], “...the backend 404 can generate a sort call (such as an acknowledge) initiating delivery of the package by either (1) delivery by an associate or (2) delivery by a third party delivery service.” in Paragraph [0058] wherein the “delivery by an associate” is considered to be the “identified delivery vehicle associated with the delivery system”, and “In the event that the offer to deliver the package is not accepted by any of the associates in the store, the backend 404 can automatically arrange to ship the package via a third party delivery service.” in Paragraph [0063]. It can be seen that the backend computer is capable of determining whether the second identified delivery vehicle is part of the delivery system or is associated with a third party network.); when the second identified delivery vehicle is part of the delivery system: generating, in the server of the delivery system, a notification to the second identified delivery vehicle that the pickup location has been added to an itinerary of the second identified delivery vehicle (See “The system may also push a notification to the associate that they have packages to be picked up for delivery. At a designated time, the associate retrieves the packages selected for delivery and checks them out.” in Paragraph [0042], “When the courier confirms that they will deliver a package 528, the support processes 510 can update the stored route home for the courier to include the drop-off location for the package,...” in Paragraph [0071], and “During the courier's shift at the store, the courier can receive a notification that the packages are ready for pickup 532. When the courier ends their shift at the store, they can proceed to the storage bin where the packages are stored prior to be given to couriers for delivery. The courier, using their mobile device, can scan the packages 534 to identify that they have located the correct package.” in Paragraph [0072]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery coordination process of Berdinis to include determining whether the second identified delivery vehicle is associated with the delivery system or is associated with a third party network and generating a notification to the second identified delivery vehicle that the pickup location has been added to an itinerary of the second identified delivery vehicle, as taught by Luhman, in order to minimize delivery costs by selecting either an associate/employee or a third party delivery service to deliver the packages (See Paragraphs [0013], [0052], and [0082] of Luhman).
Although Luhman teaches updating routing of the identified vehicle based on the delivery location (See “If there are other packages for delivery, the system sends a message to the app updating the route for the next delivery.” in Paragraph [0045] and “When the courier confirms that they will deliver a package 528, the support processes 510 can update the stored route home for the courier to include the drop-off location for the package, ...” in Paragraph [0071]), Berdinis in view of Luhman does not explicitly teach “updating a routing of the identified vehicle based on the pickup location and the delivery location in a vehicle route control component of the delivery system”. However, Verma teaches updating a routing of the second identified vehicle based on the pickup location and the delivery location (See “Further, the resource management system 101 of the plurality of hubs 102 may identify a route for the container for the delivery of the new content based on current location of the container, characteristics of the route, ... In a non-limiting embodiment, the route characteristics may include details of the delivery location, ...” in Paragraph [0025]).
 -3-Application No.: 16/810145It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery coordination process of Berdinis in view of Luhman to include updating a routing of the identified vehicle based on the pickup location and the delivery location in a vehicle route control component of the delivery system, as taught by Verma, in order to provide an effective utilization of the available resources and timely deliveries of both existing and new assignments (See Paragraph [0022] of Verma).
Regarding Claim 9, Berdinis in view of Luhman and Verma teaches all the limitations of Claim 1 as described above. Berdinis also teaches generating location updates for the identified delivery vehicle before and after pickup of the item (See “The carrier devices 30 can also facilitate recording the activities of a human operator of a truck during a shipment, including shipment-related activities before or after picking up and/or delivering the shipment, such as preparing for and driving to/from the pickup/delivery locations.” in Paragraph [0071] and “The carrier device 30 can also perform additional functions, such as reporting the current status of the truck (including its current location and condition using resources of the carrier device 30 or through communication with other devices coupled to the truck) ...” in Paragraph [0029]).
Regarding Claim 10, Berdinis in view of Luhman and Verma teaches all the limitations of Claim 1 as described above. Berdinis in view of Luhman does not explicitly teach; however, Verma teaches determining a minimum deviation route of the identified delivery vehicle based on an original route of the identified delivery vehicle (See “The container may be determined based on the monitoring of the plurality of parameters of the plurality of containers 105, details associated with delivery of the new content and amount of route deviation from the pre-defined route by the container for delivery of the new content.” in Paragraph [0025] wherein the “amount of route deviation” is considered to be “the minimum deviation route”, “In an embodiment, the resource management system 101 of the retailer hub 3032 may determine the amount of route deviation the container 3071 may take to pick and deliver the content at the user location 3052.” in Paragraph [0040], and “In an embodiment, containers may be any transporting vehicles associated with the content delivery system.” in Paragraph [0022]) and updating the original route to include the minimum deviation route (See “Further, the resource management system 101 of the plurality of hubs 102 may identify a route for the container for the delivery of the new content based on current location of the container, characteristics of the route, time taken to traverse the location associated with the delivery of the new content at different time of a day.” in Paragraph [0025]. It can be seen that the resource management system 101 is capable of updating the original route to include the minimum deviation route.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery coordination process of Berdinis in view of Luhman to include determination of minimum deviation route based on the original route and update to the original route, as taught by Verma, in order to provide an effective utilization of the available resources and timely deliveries of both existing and new assignments (See Paragraph [0022] of Verma).
Claims 11-20 are system claims corresponding to method Claims 1-10. All of the limitations in Claims 11-20 are found reciting the same scopes of the respective limitations in Claims 1-10. Accordingly, Claims 11-20 are considered obvious (rejection) by the same rationales presented in the rejection of Claims 1-10, respectively set forth above. Additionally, Berdinis teaches a system for coordinating item delivery, the system comprising: a user interface of a delivery system configured to …; a processor circuit of the delivery system configured to: (See “The shipment system 1 can be implemented on a set of computing systems, such as one or more servers, using stored instructions executable by one or more processors of the set of computing systems.” in Paragraph [0025] and “The various illustrative steps, components, and computing systems (such as devices, databases, interfaces, and engines) described in connection with the embodiments disclosed herein can be implemented or performed by a machine, such as a general purpose processor, a digital signal processor (DSP), an application specific integrated circuit (ASIC), a field programmable gate array (FPGA) or other programmable logic device, discrete gate or transistor logic, discrete hardware components, or any combination thereof designed to perform the functions described herein.” in Paragraph [0193]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wolfe et al. (US 2003/0083913 A1) teaches method and apparatus for providing virtual capacity (condition whereby a service provider temporality expands it’s capability to perform services by engaging the services of one or more third party service providers) to a service provider.
Fu et al. (US 2018/0158022 A1) teaches systems and methods for optimizing delivery routes using fleet vehicles and third-party deliverers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYAR M KYU whose telephone number is (571)272-3419. The examiner can normally be reached Mon-Fri 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.M.K./Examiner, Art Unit 3628                                                                                                                                                                                                        
/VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        7/29/2022